DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on September 30, 2021.  As directed by the amendment: claims 1, 20, and 32 been amended, claim 26 has been cancelled, and claims 51-53 have been added.  Thus, claims 1-4, 6, 7, 9, 11, 12, 14, 20, 21, 27-29, 32, 33, 46, and 51-53 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a)/(b) rejections previously set forth in the Non-Final Office Action mailed March 30, 2021.
	Response to Arguments
Applicant’s arguments with respect to claims 32 have been considered but are moot because the arguments do not apply to the current grounds of rejection as necessitated by applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a fractional arrangement in claim 20.  The examiner notes that this limitation is interpreted to mean a source of optical energy, a plurality of needles, and a source of 
a delivery arrangement in claim 20.  The examiner notes that this limitation is interpreted as meaning at least one of a needle, a fractional patch, a microneedle-array patch, or a microproject-array patch.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32, 33, 42, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeBenedictis (US 20050049582) in view of Iger (US 20110218464) and in further view of Altshuler (US 20090069741).
Regarding claim 32, DeBenedictis discloses a system for vaccinating a subject, the system comprising: a fractional laser (optical radiation source 1510 in fig. 15; abstract and paragraph 42 discloses that the laser of the DeBenedictis is a fractional laser) configured to be arranged on or proximate to a target zone on an exterior of the subject (fig. 15 shows the system arranged proximate to the skin 10); a user control configured to be activated (input/output in fig. 16 is disclosed to be a touch screen); the fractional laser configured to deliver a dose of electromagnetic radiation toward the target zone to create at least one thermally- denatured zone in the target zone 
However, DeBenedictis does not explicitly teach or disclose the user control is configured to be activated to selectively cause the fractional laser to deliver a dose of electromagnetic radiation toward the target zone to create at least one thermally- denatured zone in the target zone.  Additionally, while DeBenedictis discloses that the chromophore can be injected (paragraph 83), DeBenedictis does not explicitly teach or disclose this injection contains one needle.
Iger is directed to a similar system (fig. 1) comprising a user control (touch screen 24 in fig. 1) which is configured to be activated (paragraph 47 discloses the touch screen receives inputs to activate the system 10) to selectively cause the fractional energy source to deliver a dose of energy toward a target zone (paragraph 39 discloses fractional RF treatment).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the user control of DeBenedictis to be configured to be activated to selectively cause the fractional laser to deliver a dose of electromagnetic radiation toward the target zone to create at least one thermally- denatured zone in the target zone, as taught by Iger, as these user controls are well known in the art and would provide the advantage of enabling a user to input settings and control the energy delivery.
Altshuler teaches a similar system comprising a fractional energy source (paragraph 11) and a vaccine delivery system which contains one needle (paragraph 
The examiner notes that modified DeBenedictis is functionally capable of accomplishing the claimed result of “an immune response in the mammalian subject is improved following a delivery of the vaccine as a result of the creation of the at least one thermally-denatured zone in the target zone” since modified DeBenedictis teaches all of the claimed structure.
Regarding claim 33, in the modified system of DeBenedictis, DeBenedictis discloses a width of the at least one thermally- denatured zone is less than about 1 millimeter (paragraph 17 discloses a diameter between10-1000 um), and wherein each thermally-denatured zone is surrounded by substantially undamaged tissue (paragraph 18 and 42). 
Regarding claim 42, in the modified system of DeBenedictis, DeBenedictis discloses the fractional laser is a non- ablative laser (paragraph 46 discloses that the stratum corneum and uppermost layers of the epidermis are not ablated; paragraph 83 discloses the laser can be configured so that the dermis is not ablated).
Regarding claim 53, in the modified system of DeBenedictis, Altshuler discloses the vaccine is at least one of a bacterial vaccine, a viral vaccine, a pandemic vaccine, or a pathogenic vaccine (the examiner notes that the vaccine is only functionally recited in .
Allowable Subject Matter
Claims 1-4, 6, 7, 9, 1, 12, 14, 20, 21, 27-29, 51, and 52 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method and system.  
	The closest prior art of record is Chan (US 20080208179), Tankovich (US 20060079947), and Della Rocca (US 20110150924).  
Regarding independent claim 1, Chan modified with Tankovich fails to teach among all the limitations or render obvious delivering a dose of electromagnetic radiation to the target injection site, in combination with the total structure and function as claimed.  
Regarding independent claim 20, Chan modified with Tankovich and Della Rocca fails to teach all the limitations or render obvious a fractional arrangement (see 112f interpretation above) provided in a single housing with a delivery arrangement (see 112f interpretation above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783